Citation Nr: 0023334	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-06 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 1606, Title 10, United States Code (formerly 
Chapter 106, Title 10, United States Code, prior to December 
1, 1994), for a paralegal certificate program pursued from 
April 10, 1995, through July 27, 1995. 


REPRESENTATION

Appellant represented by:  Paul F. McNulty, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from April 1976 to 
January 1985, followed by periods of service in the Army 
Reserve and the Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  This case was remanded to the RO in January 1999.


FINDINGS OF FACT

1.  The veteran's prior military service includes periods of 
active duty service, service in the Army National Guard, and 
service in the Army Reserve.

2.  On April 13, 1995, the RO received the veteran's 
Application for Education Benefits, indicating that he was 
seeking benefits pursuant to the Selected Reserve Educational 
Assistance Program, or Chapter 1606, Title 10, United States 
Code (formerly Chapter 106).  

3.  On April 13, 1995, the RO received an Enrollment 
Certification reflecting the veteran's enrollment in a 
paralegal certificate program at the Southeastern Paralegal 
Institute, from April 10, 1995, through July 27, 1995; the 
certifying official indicated that the type of training was 
"course not leading to a standard college degree."  

4.  Information from the Department of Defense (DOD) is 
negative for any indication that the veteran established 
basic Chapter 1606 eligibility.

5.  The veteran did not formally obligate himself for a six 
year period in the Selected Reserve after September 30, 1990.


CONCLUSION OF LAW

The veteran is not entitled to educational assistance 
benefits under Chapter 1606, Title 10, United States Code 
(formerly Chapter 106, Title 10, United States Code, prior to 
December 1, 1994) for a paralegal program pursued from April 
10, 1995 to July 27, 1995.  38 U.S.C.A. § 5107(b) (West 
1991); 10 U.S.C.A. §§ 16131, 16132 (West 1994), (formerly 10 
U.S.C.A. §§ 2131, 2132); 38 C.F.R. §§ 21.7020(b)(23), 21.7520 
(b)(17), 21.7540, 21.7610, 21.7620 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that this appeal was 
previously before the Board and remanded in January 1999 for 
additional development.  Specifically, the RO was requested 
to provide the veteran with a more comprehensive explanation 
regarding the denial of his claim, and the RO was also to 
obtain clarification from the Department of Defense (DOD) as 
to the veteran's periods of service, including reserve 
service, and his Chapter 1606 eligibility status.  The file 
reflects that a response was received from DOD in October 
1999, and the RO provided a supplemental statement of the 
case (SSCO) in February 2000 setting forth the underlying 
reason for its denial of the veteran's claim.  

This appeal arises out of the veteran's claim for Chapter 
1606 educational assistance benefits for a paralegal 
certificate program pursued from April 10, 1995 to July 27, 
1995.  The Board notes that since the commencement of the 
veteran's service in the Selected Reserve, the law pertaining 
to educational assistance for members of the Selected Reserve 
was amended as hereinafter explained.  

Initially, the Board notes that the term "Selected Reserve" 
means the Selected Reserve of the Ready Reserve of any of the 
reserve components, including the Army National Guard of the 
United States.  38 U.S.C.A. § 3002(4).  The law governing 
educational assistance for members in the Selected Reserve is 
set forth in detail below.  However, in summary, the law 
generally permits benefits for pursuit of a program of 
education that is approved for purposes of Chapter 30, Title 
38, United States Code, after September 30, 1990, provided 
that the person commits to an additional six years of service 
in the Selected Reserve.  

The pertinent facts of this case, including a discussion of 
the veteran's service dates, are summarized as follows.  
Information from the Department of Defense (DOD) received in 
June 1999 reveals that the veteran had active duty service 
from April 1976 to January 1985.  In regard to the veteran's 
service in the Selected Reserve, the Board notes that there 
is conflicting information as to the veteran's exact service 
dates.  Nevertheless, the precise service dates are not 
determinative to the outcome of this appeal.  The service 
dates of record are as follows.  Information from the DOD 
indicates that the veteran entered the Army Reserve on 
November 11, 1995; on April 8, 1986, he entered the Army 
National Guard (ANG) as an officer; he left the ANG on March 
1, 1989; and, on April 30, 1991 he entered the Selected 
Reserve.  Slightly different dates are reflected in VA 
Reports of Contact.  In a December 1995 VA Report of Contact 
to Sergeant Cox, of the Army Reserve, Sgt. Cox indicated that 
the veteran enlisted in the Army Reserve on October 10, 1985, 
for a three year period; he left in May 1986.  On August 8, 
1986, the veteran was commissioned as an officer in the 
National Guard.  He apparently was an officer in the National 
Guard in July 1987, and on April 15, 1990, he left the 
National Guard.  In May 1991, he entered the Army Reserve, 
and on March 29, 1995, he left the Army Reserve.  A September 
1995 Report of Contact with Colonel Sergeant Major Francisco, 
at the Army Reserve headquarters in Washington, D.C., 
indicated that the veteran had been completely discharged as 
of July 10, 1995.  As noted earlier, despite the slight 
discrepancy between the service dates, as provided by the DOD 
and the Reports of Contact, the precise dates are not 
determinative to the outcome of this appeal.  

Turning to the veteran's claim at issue in this appeal, it 
appears that on April 13, 1995, the RO received the veteran's 
Application for Education Benefits, in which he indicated 
that he was seeking benefits pursuant to the Selected Reserve 
Educational Assistance Program, or Chapter 1606, Title 10, 
United States Code (formerly Chapter 106).  Along with that 
application, the veteran submitted an Enrollment 
Certification reflecting enrollment in a paralegal 
certificate program at the Southeastern Paralegal Institute, 
from April 10, 1995, through July 27, 1995.  The certifying 
official indicated that the paralegal certificate program was 
considered a course not leading to a standard college degree.

By letter dated in July 1995, the RO notified the veteran 
that his claim for Chapter 1606 benefits for the paralegal 
certificate program was denied, because information from the 
Department of Defense had reported that the veteran was not 
eligible for Chapter 1606 eligibility, as he had not signed a 
six year contract.  The veteran disagreed with that 
determination, and initiated this appeal.

As noted earlier, since the time that the veteran enlisted in 
the Selected Reserve (Army Reserve) in October 1985, the law 
governing educational assistance for members of the Selected 
Reserve was amended, as pertinent to this appeal.  Prior to 
October 1994, such laws were set forth in Chapter 106, Title 
10, United States Code.  According to section 2131 of Chapter 
106, educational assistance could only be provided for 
pursuit of a program of education at an institution of higher 
learning, and could not be provided to a person after the 
person completed a course of instruction required for the 
award of a baccalaureate degree or the equivalent evidence of 
completion of study.  10 U.S.C.A. § 2131(c)(1) (West 1988).  
However, following enactment of Public Law 101-189 in 
November 1989, the foregoing statutory provision was amended 
such that "educational assistance may be provided under this 
chapter for pursuit of any program of education that is an 
approved program of education for purposes of chapter 30 of 
title 38 other than a program of education in a course of 
instruction beyond the baccalaureate degree level."  10 
U.S.C.A. § 2131(c)(1) (West 1988 & Supp. 1989).  
Subsequently, in 1993, that provision was amended further 
such that the phrase "other than a program of education in a 
course of instruction beyond the baccalaureate degree level" 
was struck out.  10 U.S.C.A. § 2131(c)(1) (West 1994).

However, despite the foregoing amendments, there were 
additional requirements that had to be met in order to 
benefit from the liberalizing effect of 10 U.S.C.A. 
§ 2131(c)(1), quoted above.  Specifically, section 642(d) of 
Public Law 101-189 indicates that 10 U.S.C.A. § 2131(c)(1) 
applies to any person who after September 30, 1990, meets the 
requirements set forth in 10 U.S.C.A. § 2132(a)(1)(A) or (B).  
Those requirements state that eligibility for educational 
assistance is available to a person who, after June 30, 1985, 
enlists, reenlists, or extends an enlistment as a Reserve for 
service in the Selected Reserve for a period of not less than 
six years; or is appointed as, or is serving as, a reserve 
officer and agrees to serve in the Selected Reserve for a 
period of not less than six years in addition to any other 
period of obligated service in the Selected Reserve to which 
the person may be subject.  10 U.S.C.A. § 2132(a)(1)(A), (B).  

In October 1994, Chapter 106 of Title 10, United States Code, 
was redesignated as Chapter 1606, effective December 1, 1994.  
Further, sections 2131-2138, of Title 10, United States Code, 
were renumbered as sections 16131-16137.  See 10 U.S.C.A. 
§§ 16131-16137 (West 1994).

In summary of the above laws, educational assistance benefits 
for members of the Selected Reserve were not available for 
persons who had already obtained a bachelor degree until the 
amendments by Public Law 101-189, effective September 1990, 
which provided that, after that date, the person met the 
requirements of 10 U.S.C.A. § 2132(a)(1) (later renumbered as 
10 U.S.C.A. § 16132(a)(1)), which, for purposes of this 
discussion, essentially required that the person commit to an 
additional six years of Selected Reserve service.  

In the present case, at the time that the veteran pursued the 
paralegal certificate program at issue in this case, the law 
then in effect permitted educational assistance under Chapter 
106 (later redesignated as Chapter 1606) for pursuit of any 
program of education that is an approved program of education 
for purposes of chapter 30 of title 38, see 10 U.S.C.A. 
§ 2131(c)(1) (West 1988 & Supp. 1989) (later renumbered as 10 
U.S.C.A. § 16131(c)(1), which essentially includes a broad 
range of courses, and may include a paralegal certificate 
program.  See 38 C.F.R. §§ 21.7020 (b)(23), 21.7520 
(b)(17)(iii), 21.7610, 21.7620.  In that regard, the Board 
acknowledges the veteran's contentions of record in which he 
claims that the paralegal program he enrolled in was approved 
for VA benefits.  Additionally, an August 1995 VA Report of 
Approval Information, indicates that the paralegal program 
was approved.  Nevertheless, even accepting that the 
paralegal certificate program pursued by the veteran was an 
approved program of education for purposes of chapter 30, 
title 38, thus, satisfying the requirements of 10 U.S.C.A. 
§ 16131(c)(1), the Board finds that the veteran's appeal must 
fail for other reasons set forth below.  

As noted earlier, in addition to satisfying the requirements 
of pursuing an approved program of education under 10 
U.S.C.A. § 16131(c)(1), section 642(d) of Public Law 101-189 
indicates that 10 U.S.C.A. § 2131(c)(1) applies to any person 
who after September 30, 1990, meets the requirements set 
forth in 10 U.S.C.A. § 2132(a)(1)(A) or (B) (now 10 U.S.C.A. 
§ 16132(a)(1)), which essentially requires that the person 
commit to an additional six years of Selected Reserve 
service.  In the present case, there is no evidence of record 
that the veteran satisfied that requirement.

Evidence of record reflects that the RO attempted to verify 
whether the veteran had at any time committed to a six year 
period of Selected Reserve service.  However, the Reports of 
Contact noted earlier in this decision, dated in December 
1995, indicate that the veteran would had to have signed one 
of the following forms:  DD-4, enlistment contract evidencing 
an obligation of six years; or, DA Form 5447R, Officer 
Service Agreement, reflecting an obligation of six years.  
There is simply no evidence that the veteran executed one of 
those agreements.  In fact, in December 1995, the veteran 
testified at a hearing at the RO that he did not recall 
signing any such agreement.  

In the absence of evidence of an additional six year 
obligation in the Selected Reserve, as described in 
10 U.S.C.A. § 16132(a)(1)(A) or (B), (formerly 10 U.S.C.A. 
§ 2132(a)(1)), the veteran is not entitled to educational 
assistance benefits under Chapter 1606.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); 10 U.S.C.A. §§ 16131, 16132 (West 
1994), (formerly 10 U.S.C.A. §§ 2131, 2132); 38 C.F.R. 
§§ 21.7020(b)(23), 21.7520 (b)(17), 21.7540, 21.7610, 7620 
(1998).  Furthermore, the Board notes basic eligibility for 
Chapter 1606 benefits is a determination made solely by the 
Armed Forces, not the VA, and there is no evidence of record 
from the DOD that the veteran had established basic Chapter 
1606 eligibility.  See  38 C.F.R. § 21.7540(a).  Thus, in the 
absence of evidence from the DOD that the veteran has met the 
basic eligibility requirements for Chapter 1606 benefits, the 
veteran's claim must fail on that basis.

The veteran asserts that he was told by school officials that 
the paralegal certificate program was approved for VA 
benefits.  He further reports that he was also told by VA 
officials, prior to completing the paralegal program, that he 
had between 30 and 34 remaining months of education benefits.  
Basically, the veteran indicated that he relied on the 
representations made to him, and he pursued the paralegal 
program under the impression that he would receive 
educational assistance for the program.  In that regard, the 
Board notes that statements made by VA representatives do not 
establish entitlement.  There are specific legal criteria 
that must be met.  The Board acknowledges the confusion that 
the veteran faced with respect to whether he would receive 
benefits, however, in the absence of satisfying the specific 
legal criteria, his claim must be denied.  Furthermore, the 
Board acknowledges the veteran's contention that he was an 
officer on indefinite status.  However, even though the 
veteran was an officer, he still had to have committed to an 
extra six year period of service, to meet the requirements of 
Chapter 1606.  Apparently, this commitment would have been 
satisfied by signing a DA Form 5447R, Officer Service 
Agreement.

Accordingly, the Board concludes that for the reasons set 
forth in this decision, entitlement to educational assistance 
benefits under Chapter 1606, Title 10, United States Code 
(formerly Chapter 106), for a paralegal certificate program 
pursued from April 1995 to July 1995, must be denied.  The 
Board notes that it is bound by the pertinent laws and 
regulations of the VA.  In this case, the veteran had to have 
been deemed eligible for Chapter 1606 benefits by the Armed 
Forces, and he had to have committed to an additional six 
years of Selected Reserve service prior to completing the 
paralegal certificate program, in order to satisfy the 
requirements under Chapter 1606 (formerly 106), for 
educational assistance for members of the Selected Reserve.  
In the absence of such evidence, the veteran's appeal is 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the disposition of a claim is based on the law and not 
the facts of a case, the claim must be denied based on a lack 
of entitlement under the law).  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

